Citation Nr: 0427979	
Decision Date: 10/08/04    Archive Date: 10/15/04

DOCKET NO.  03-09 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to nonservice-connected pension benefits. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel




INTRODUCTION

The veteran had unverified active service from July 1958 to 
June 1961.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Pittsburgh, Pennsylvania (RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Board has determined that additional development is 
necessary in this case.  It is unclear from the record before 
the Board what dates the veteran performed active service and 
where his active service took place.  At his June 2004 
personal hearing, the veteran asserted that he served on 
active duty from July 1958 to June 1961 and that he served in 
Laos, Japan, and Vietnam.  The dates and locations of the 
veteran's active service is a significant evidentiary fact in 
determining his eligibility for nonservice-connected pension 
benefits.  This matter must be clarified prior to further 
appellate review.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to accord the veteran 
due process of law, the Board finds that further development 
with respect to the issue on appeal in this case is 
warranted.  Accordingly, this case is REMANDED to the RO for 
the following actions:

1.  The RO should also contact the 
veteran and ask him to submit evidence of 
service that he has in his possession, 
including any DD 214s or any other 
records that show his active duty dates 
and the locations of his service, or that 
would otherwise serve to establish his 
eligibility for nonservice-connected 
pension benefits.

2.  The RO should verify, through 
official channels, the veteran's periods 
of military service and locations of any 
overseas service.  Written documentation 
responding to the requests herein 
regarding the circumstances of the 
veteran's military service should be 
associated with the record on appeal.

3.  If and only if, the veteran is found 
to have served on active duty during 
wartime (such as in the Republic of 
Vietnam on or after February 28, 1961), 
the RO is requested to do the following: 

(a) The RO should review the claims 
file and ensure that all notification 
and development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with.  
In particular, the RO should notify 
the veteran of what evidence is 
required to substantiate his claim, 
what evidence, if any, the veteran is 
to submit, and what evidence, if any, 
VA will obtain in accordance with the 
VCAA.  See Quartuccio supra.  Any 
notice given, or action taken 
thereafter, must comply with the 
provisions of the VCAA as well as any 
applicable legal precedent.   

(b) The RO should contact the VA 
Medical Center (VAMC) on University 
Drive in Pittsburgh, Pennsylvania and 
request any and all treatment 
records, examinations, notes, 
consults, and complete clinical 
records pertaining to treatment of 
the veteran from 1989 to the present.  
If no such records can be found, or 
if they have been destroyed, ask for 
specific confirmation of that fact.  

(c) The RO should contact University 
of Pittsburgh Presbyterian Medical 
Center in Pittsburgh, Pennsylvania 
and request any and all treatment 
records, examinations, notes, 
consults, and complete clinical 
records pertaining to treatment of 
the veteran from 1989 to the present.  
If no such records can be found, or 
if they have been destroyed, ask for 
specific confirmation of that fact.  

4.  Following the requested development, 
the RO should readjudicate the issue on 
appeal.  If the determination remains 
adverse to the veteran, he should be 
provided a supplemental statement of the 
case, which includes a summary of all 
pertinent evidence and legal authority, 
as well as the reasons for the decision.  
The veteran and his representative should 
be afforded a reasonable period in which 
to respond, and the record should then be 
returned to the Board for further 
appellate review, as appropriate.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




